Citation Nr: 0602497	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  96-45 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to July 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In this decision, the RO apparently reopened and 
denied the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

The Board issued a remand in July 1998 for development of 
this claim.  The case had returned for appellant 
consideration.

It was noted that in the introduction to the Board's July 
1998 remand that it had previously denied the issue of 
entitlement to service connection for PTSD in a prior 
decision issued in May 1995.  Due to noted issues mitigating 
adjudication of this claim, the Board found that the RO's 
"decision to characterize the issue as one of direct service 
connection was not erroneous."  However, no formal decision 
(to include findings of fact, conclusions of law, and the 
appropriate order) was rendered by the Board on whether the 
veteran had submitted the requisite new and material evidence 
to reopen a final Board decision.  

According to the U. S. Court of Appeals for Veterans Claims 
(Court) decision in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), the Court held that in cases where the RO has failed 
to address where appropriate the requirements of new and 
material evidence prior to adjudicating a claim on the 
merits, the statutory requirements for the submission of new 
and material evidence was a material legal issue the Board 
had a legal duty to address, regardless of the RO's actions.  
The Court noted that in these circumstances a Board decision 
(to include findings of fact, conclusions of law, reasons and 
bases, and the appropriate order) was required.  Therefore, 
the Board will take this opportunity to address this 
procedural discrepancy in the following decision.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 1995 
Board decision.  

2.  The evidence added to the record since the May 1995 
decision is not cumulative of previously reviewed evidence, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The May 1995 Board decision denying service connection for 
PTSD is final.  New and material evidence sufficient to 
reopen the claim has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Regardless, based on the completely favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding the 
claim for new and material evidence is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to the Board's decision of May 1995 that denied 
entitlement to service connection for PTSD, the veteran had 
submitted lay evidence alleging his involvement in multiple 
in-service stressful events.  One related incident was the 
death of fellow service member J.G., which the veteran 
asserted was due to his own actions and/or negligence.  In 
its decision of May 1995, the Board denied the veteran's 
claim for entitlement to service connection for PTSD on the 
basis that his claimed in-service stressors had not been 
verified.  Since this decision, the U. S. Armed Forces have 
provided verification of the death of J.G., to include 
contemporaneous lay statements regarding the circumstances of 
this individual's death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New and material evidence is evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001); see 66 Fed. 
Reg. 45620 (2001) (A new regulatory definition of new and 
material evidence became effective on August 29, 2001).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since May 1995 is new and material as 
it was not before the VA adjudicator at that time and it 
includes evidence potentially verifying an alleged in-service 
stressor.  This evidence is neither cumulative nor redundant 
of any evidence obtained prior to May 1995.  Finally, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
finds that this issue must be reopened and adjudicated on its 
merits.


ORDER

The application to reopen a claim for service connection for 
PTSD is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration, and to ensure that the AOJ has 
fully complied with the Board's remand instructions issued in 
July 1998.

According to the Court's holding in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand order.  A remand poses on the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.

In July 1998, the Board provided instructions on the further 
development of this case.  The AOJ appears to have complied 
with these instructions, except for the instructions 
regarding additional VA compensation (psychiatric) 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  This case concerns the medical issue of the 
appropriate diagnosis for the veteran's current psychiatric 
disability.  Over the years, a number of diagnoses have been 
given on the veteran's psychiatric evaluations, to include 
PTSD.  In July 1998, the Board instructed the AOJ to obtain a 
psychiatric examination conducted by a board of two 
psychiatrists.  This type of examination was requested in 
order to definitively resolve the controversy over the 
veteran's current psychiatric diagnosis.  Unfortunately, the 
veteran was not available for VA examination for many years, 
apparently due to his incarceration.  Once released from 
prison, the veteran was afforded a VA compensation 
examination in June 2005.  However, this examination was only 
given by one healthcare provider, and this provider's 
credentials were not given in the examination report (i.e., 
M.D., Ph.D., etc.).  On remand, the AOJ must comply with the 
Board's prior remand instructions, or provide sufficient 
reasons and bases for its inability to obtain the requested 
examination.  

A review of the claims file indicates that the service 
department has confirmed the death of a service member (J.G.) 
from the veteran's unit.  The veteran has alleged that he was 
responsible for this death either by his actions or 
negligence.  The available service records do not mention the 
veteran in regards to the veteran's death.  On remand, the 
AOJ must make a specific determination on whether the 
veteran's claimed stressors have been verified, to include 
whether the veteran was a witness or involved in the death of 
J.G.  Such verification, or lack thereof, must be provided to 
his VA examiners.

Under the circumstances, this case is remanded to the AOJ for 
the following actions:

1.  The AOJ should obtain the veteran's 
psychiatric treatment records from the VA 
Medical Center in Tuscaloosa, Florida 
(and/or the VA healthcare system 
associated with this facility) for the 
period from November 2001 to the present 
time.  All responses and/or evidence 
received should be associated with the 
claims file.

2.  The AOJ should make a determination 
for the record on whether any alleged in-
service stressors are corroborated by the 
evidence of record.  The AOJ should make 
a written report for the record on its 
determination of whether any in-service 
stressors have been corroborated and 
provide the psychiatric examiners 
(conducting the examination requested 
below) with an itemized list of these 
verified stressors.  In making these 
determinations, the AOJ should determine 
whether the application of the provisions 
at 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102 (reasonable doubt); and 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f)(1) (circumstances of combat) 
are appropriate.  

3.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination before a board of two VA 
examiners.  The claims file with the 
newly obtained evidence, must be 
forwarded to the board.  In addition, the 
AOJ should provide the examiners with a 
written report on its determination of 
whether any in-service stressors have 
been corroborated.  If the veteran is 
diagnosed with PTSD, the examiners should 
be requested to explain the sufficiency 
of each specific stressor relied upon for 
the diagnosis, the symptomatology relied 
upon for the diagnosis, the basis for the 
conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed in service stressor(s) 
and his current symptomatology.  If PTSD 
is not diagnosed, the examiners should 
provide a reasons and bases for this 
conclusion, to include a discussion of 
why prior examination reports noting a 
diagnosis of PTSD (specifically, the 
inpatient VA psychiatric treatment in 
October 1991) do not support a current 
diagnosis.  The credentials of the 
examiners must be identified.

4.  If the AOJ is unable to provide the 
veteran with an examination by a panel of 
two, it should provide for the record a 
reasons and bases for this determination.  
Under this circumstance, the veteran 
should be afforded a VA psychiatric 
examination by a single psychiatric 
professional to answer the questions 
posed by the Board in the preceding 
paragraph.  The credentials of the 
examiner must be identified.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2002).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


